DETAILED ACTION
Status of the Claims
Claims 1-18, 20-21 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

The following rejection to claim 1 is from OPQA:
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 20030058111, in view of Zhang, US 8952818.
 For claim 1, an electronic device, comprising: a sensor that gathers sensor data; and processing circuitry is taught the apparatus in Fig. 1 of Lee comprising sensor 102, (at least one camera, and the claimed sensor can be a camera supported by [0035] of the specification), in [0025] and [0035] to detect sensor data including people and events, a person’s trajectory, body posture, and body motion by cameras, and processed by processing circuitry 110 (the claimed processing circuitry can be processing unit 205 supported by [0035] of the specification and Fig. 2), which uses instructions contained in modules 202-214 in Fig. 1 and [0036]-[0037]. Thus, Lee teaches the same structure of claim 1.
 Monitor the sensor data to detect that a user has fallen is a main abnormal event in [0026], [0032], [0056]-[0057], [0063]-[0067], [0088], and elsewhere of Lee. In [0026] of Lee, falling “is a main abnormal event” as well as “a period of remaining motionless[ness]”. [0057] of Lee explicitly teaches one detection event as “Fall-down not followed by Get-up: This indicates that the person has been injured during the fall, or is suffering from a serious medical problem.”
 Present a prompt in response to detecting that the user has fallen is taught by Lee prompting a user in response to a fall in [0088] “by asking if he/she hurt herself during a fall”, and then can transmit “an alarm” in [0088]-[0089] and elsewhere.
 Monitor the sensor data to detect a motion response by the user within a time period after the prompt is presented is not explicitly stated by Lee, but is at least obviously, if not inherently, taught by Lee for the following reason(s):
Lee prompts the user in response to a fall in [0088]. Furthermore, the computer vision system of Lee “continuously checks on” users in [0028], so it would naturally continue to “detect motion response”, since that’s what Lee does continuously, i.e. continuously monitoring for motion, and further explicitly teaches that it can do so for an extended period of time in [0060] for indicating a medical emergency in [0055]. Also, given that a person fell ([0088]), especially followed by the “Fall-down not followed by Get-up” event in [0057], it is a definite possibility that the person would be motionless after the prompt in response to the fall, thus clearly showing at least obviousness and the clear combination of the two teachings. It would've been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to understand that a person could not only be motionless after falling but a distinct possibility and thus well within the scope of Lee, so that the motionless detecting period of time in [0060] of Lee would be after the prompt in response to the user falling.

As Lee and Zhang are clearly in the same field of altering in response to a fallen user, using the countdown clock of Zhang after the prompt, can clearly be combined and used after the fall prompt of Lee in [0088] to ascertain if the user can respond within the period to alert an emergency response service.
It would've been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to monitor for a motion response within a time period after the fall prompt is presented as taught by Zhang so as to provide assurance that a dispatch or emergency response service will be provided if the user cannot respond and thus prevent a potential fatality or other problems.
 
Communication circuitry that transmits an alert if the motion response is not detected is taught by
transmitting an alarm if events or abnormal behavior is detected in [0036], where such events include “Fall-down” and “being motionless over an extended period of time” among events detected by the instructions in event detector module 207 in Fig. 1 noted in [0055]-[0061], processed by processing circuitry processor 110 in Fig. 1. Lee teaches detecting a person “being motionless over an extended period of time” in [0060], which is an abnormal event that “indicates [a] possibly serious medical problem” in [0055]. Lee teaches transmitting “an alarm” in [0088]-[0089] and elsewhere after a prompt to the user in [0088]. Note that this limitation is also taught by Zhang noted above.

{End of Citation}


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030058111) in view of Zhang (US 8952818), in view of Fredriksson (US 20060145874).
Regarding claim 2, Lee did not disclose wherein the communication circuitry transmits the alert after an additional time period.
wait a short time before sending an alarm after a fall has occurred. Thus, the fall detection may be postponed until one or more of the Floor algorithms has detected a person on the floor for more than 30 seconds. With this approach the number of false alarms are reduced significantly.
Lee and Fredriksson are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the communication circuitry transmits the alert after an additional time period for Lee’s system in order to reduce the number of false alarms.

Claims 5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030058111) in view of Zhang (US 8952818).
Regarding claim 5, the claim is interpreted and rejected as claim 1. {see [0088] “by asking if he/she hurt herself during a fall”,}
Regarding claim 8, Lee disclosed further [0088] In a preferred implementation, the system and methods of the present invention can also look at the elderly person in a holistic way: it can obtain biomedical data (like heart rate and blood pressure).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030058111) in view of Zhang (US 8952818), in view of Osorio (US 20140276238).
wherein the prompt further comprises a haptic notification.
Osorio teaches a system for fall detection wherein [0085] For example, when a fall has been verified by fall detection unit 204, neurological unit 210 may prompt the user to indicate a level of responsiveness, awareness, and/or cognitive function by soliciting a response from the person in the form of neurological tests such as one or more of prompts (visual, audio, haptic, noxious stimuli, etc.), questions, puzzles and/or games.
Lee and Osorio are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the prompt further comprises a haptic notification for Lee’s system in order to determine and/or test levels of responsiveness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030058111) in view of Zhang (US 8952818), in view of Tupler (US 20050151642).
Regarding claim 7, Lee did not disclose wherein the alert includes location data.
Tupler teaches a system for use in emergency notification and determining location wherein [0016] A request is wirelessly transmitted by the customer and is received by a monitoring center. The monitoring center determines a location of the customer requesting the emergency service, reviews a customer profile and evaluates the nature of the request for services according to the profile. Once evaluated, the monitoring center dispatches the request to a pool of emergency services providers. This service is very beneficial in obtaining rapid 
Lee and Tupler are considered to be analogous art because they pertain to a fall detection system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the alert includes location data for Lee’s system in order to provide best service. 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20030058111) in view of Zhang (US 8952818), in view of Bennett-Guerrero (US 9028407).
Regarding claim 9, Lee did not disclose wherein the processing circuitry monitors heart rate data collected by the heart rate sensor to detect an irregular heart rate of the user and presents an additional prompt in response to detecting the irregular heart rate.
Bennett-Guerrero teaches a system for monitoring patient conditions wherein As one example, a high or irregular heart rate may initiate more frequent measurements to monitor the patient more frequently and determine if the condition changes. If the subsequent measurements indicate the patient condition is improving, the frequency and type of measurements may be decreased to conserve battery life. Alternatively, if the subsequent measurements indicate the patient condition is not improving, in one exemplary embodiment the device may initiate a command to interact directly with the patient. (col. 47, line 42-51)
Lee and Bennett-Guerrero are considered to be analogous art because they pertain to person condition monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the . 


Allowable Subject Matter
Claims 10-18, 20-21 are  allowed.

Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784. The examiner can normally be reached 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGMIN FAN/Primary Examiner, Art Unit 2685